           Case 2:20-cv-00002-JHE Document 41 Filed 08/10/20 Page 1 of 7                             FILED
                                                                                            2020 Aug-10 AM 09:27
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

  JOLENE GUNTER HASTINGS, as the                 )
  Administrator of the Estate of Kathleen        )
  Taylor Gunter,                                 )
                                                 )
           Plaintiff,                            )      Case Number: 2:20-cv-00002-JHE
                                                 )
  v.                                             )
                                                 )
  ADVANCED CORRECTIONAL                          )
  HEALTHCARE, INC., et al.,                      )

           Defendants.
                                MEMORANDUM OPINION1

       Plaintiff Jolene Gunter Hastings (“Hastings” or “Plaintiff”) moves for Entry of Final

Judgment or Reinstatement Pursuant to Federal Rule of Civil Procedure 54(b). (Doc. 38). The

motion is fully briefed and ripe for review. (Docs. 38, 40). For the reasons stated below, the

motion (doc. 38) is GRANTED IN PART AND DENIED IN PART.

                                     I. Procedural History

       Hastings, as Administrator of the Estate of Kathleen Taylor Gunter (“Gunter”), initiated

this action against the following defendants: Advanced Correctional Healthcare, Inc. (“ACH”),

Deputy Marlee Bell, Deputy Kimberly Holmes, Deputy Katelyn Payne, Sergeant Terry Scott,

Nurse Kathy Gay (“Gay”), Nurse Sara Gardiner (“Gardiner”), Deputy Talia Russell, Former

Jefferson County Sheriff Mike Hale, and Jefferson County, Alabama. (Doc. 1). Hastings’

complaint asserts the following claims: (Count 1) Violation of the Alabama Medical Liability Act

against defendant ACH (id. at 9-13); (Count 2) Deliberate Indifference to Medical Needs



       1
        In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 28).
          Case 2:20-cv-00002-JHE Document 41 Filed 08/10/20 Page 2 of 7



(Fourteenth Amendment) Pursuant to 42 U.S.C. §1983 (direct liability) against defendants Nurse

Gay, Nurse Gardiner, Deputy Bell, Deputy Russell, Deputy Payne, and Deputy Holmes (id. at 13-

19); (Count 3) Deprivation of Life Without Due Process (Fourteenth Amendment) Pursuant to 42

U.S.C. § 1983 against all defendants (id. at 19-21); (Count 4) State Law Negligence against

defendant ACH (id. at 21-22); (Count 5) State Law Negligence against defendant Jefferson

County, Alabama (id. at 22-24). (Count 6) Supervisor Liability Claim Pursuant to 42 U.S.C. §

1983 against defendants Sgt. Scott and Former Sheriff Hale (id. at 24-27); (Count 7) State Law

Wantonness against defendant ACH (id. at 27-28); (Count 8) State Law Respondeat

Superior/Vicarious Liability against ACH (id. at 28-29). All of these claims are based on Gunter’s

death-by-suicide, which occurred one day after she was booked into the Jefferson County Jail.

(See doc. 1).

       Defendants ACH and Nurse Gay moved to dismiss all claims asserted against them

pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. (Doc. 17).

Separately, defendant Nurse Gardiner moved to dismiss for failure to state a claim pursuant to

Rule 12(b)(6). (Doc. 34). The undersigned determined that Hastings failed to state a claim against

Defendants ACH, Gay, and Gardiner, and granted their motions to dismiss pursuant to Rule

12(b)(6) (docs. 17 & 34). (Doc. 37).

                                            II. Analysis

   A. Entry of Final Judgment Pursuant to Rule 54(b)

       Pursuant to Rule 54(b), the court may “direct entry of a final judgment as to one or more,

but fewer than all, claims or parties only if the court expressly determines that there is no just

reason for delay.” Otherwise, an adjudication of fewer than all the claims or the rights and

liabilities of all the parties is not an appealable final decision. In re Southeast Banking Corp., 69



                                                 2
             Case 2:20-cv-00002-JHE Document 41 Filed 08/10/20 Page 3 of 7



F.3d 1539, 1547 (11th Cir.1995) (purpose of Rule 54(b) is to prohibit piecemeal appeals). The

Supreme Court has outlined a two-prong analysis for determining whether a judgment should be

certified under Rule 54(b). See Curtiss–Wright Corp. v. General Elec. Co., 446 U.S. 1, 7–8 (1980).

First, the district court must determine whether the judgment is final. Second, the court must

determine whether there is any just reason to delay entry of an individual final judgment. See, e.g.,

In re S.E. Banking Corp., 69 F.3d at 1546; Canadyne–Ga. Corp. v. Bank of Am., No. 5:96–CV–

114–1(DF), 2001 WL 1571002, *1 (M.D. Ga. Dec.5, 2001). While the district court is authorized

to certify a judgment under Rule 54(b) in the sound exercise of its discretion, the Eleventh Circuit

has cautioned that Rule 54(b) certifications should be reserved for those cases “in which the costs

and risks of multiplying the number of proceedings and of overcrowding the appellate docket are

outbalanced by pressing needs of the litigants for an early and separate judgment as to some claims

or parties.’” Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d 162, 166 (11th Cir.1997) (per

curiam) (quoting Morrison–Knudsen Co. v. Archer, 655 F.2d 962, 965 (9th Cir.1981) (Kennedy,

J.)).

              1. Is the Judgment Final?

        Thus, when determining whether it will enter final judgment under Rule 54(b), “[a] district

court must first determine whether it is dealing with a ‘final judgment.’” In this case, the

undersigned dismissed all causes of action against Defendants ACH, Gay, and Gardiner. (Doc.

37). A complete grant of dismissal against select parties to a multi-party civil action is a final

judgment against those parties, within the meaning of Rule 54(b). See Franklin v. Dana Holding

Corp., No. 2:11-cv-2731-VEH-SCG, 2016 WL 125357, at *4 (N.D. Ala. Jan. 12, 2016) (quoting

In re Southeast Banking Corp., 69 F.3d 1539, 1550 (11th Cir. 1995)).            This requirement is

satisfied.



                                                 3
          Case 2:20-cv-00002-JHE Document 41 Filed 08/10/20 Page 4 of 7



           2. Is There Any Just Reason to Delay Entry of This Final Judgment?

       Having found that the decision was a final judgment, the next step is to determine whether

there is no “just reason for delay” in certifying it as final and immediately appealable. Lloyd

Noland Found., Inc. v. Tenet Health Care Corp., 483 F.3d 773, 777 (11th Cir. 2007). This requires

the district court to balance “judicial administrative interests and relevant equitable concerns.”

Ebrahimi v. City of Huntsville Bd. of Educ., 114 F.3d 162, 165 (11th Cir. 1997). Consideration of

the first factor is necessary to ensure that the application of the Rule effectively “preserves the

historic federal policy against piecemeal appeals.” Id. (citations omitted). The latter factor serves

to limit Rule 54(b) certification to instances in which immediate appeal would alleviate some

danger of hardship or injustice associated with delay. Id. (citation omitted).

       Defendants ACH, Gay, and Gardiner do not object to the entry of final judgment pursuant

to Rule 54(b). (Doc. 40 at 2). However, the court must nevertheless determine there is no just

reason for delay before entry of final judgment.

       Hastings argues that the remaining claims are legally distinct from the medical negligence

claim against ACH, but factually intertwined with the dismissed 42 U.S.C. § 1983 claims. (Doc.

38 at 3). According to Hastings, the court dismissed her medical negligence claims based on the

reasoning that nothing in the decedent’s “medication history or behavior at the jail that was known

to ACH, Nurse Gay or Nurse Gardiner, would place ACH on notice that Gunter was a suicide risk

or that her suicide was foreseeable.” (Id. at 3) (citing doc. 37, pp. 11-12). Hastings asserts that

this reasoning resulted in a conclusion as to the ultimate lack of foreseeability of the decedent’s

suicide prior to the discovery of specific facts and evidence concerning that issue. (Id.). Hastings

asserts that she anticipates discovery conducted in the remaining case will demonstrate that the

decedent’s actions were entirely foreseeable and thus the claims should not have been dismissed



                                                   4
            Case 2:20-cv-00002-JHE Document 41 Filed 08/10/20 Page 5 of 7



at the motion to dismiss stage when foreseeability was an issue. (Doc. 38 at 3-4).

          Hastings also argues discovery implicating the subjective or objective foreseeability as to

the dismissed defendants may produce trial results that are inconsistent with such discovery and

that may implicate the dismissed defendants. (Doc. 38 at 4). Specifically, Hastings asserts that, if

evidence arises in discovery that implicates the dismissed defendants’ knowledge or reason to

believe that the decedent posed an imminent suicide risk, the case could be subjected to an appeal

that leads to the duplication of discovery efforts and even trial, at the cost of great time and expense

to the litigants. (Id.).

          As the undersigned explained in the memorandum opinion at issue, “[w]hile this

proposition is true – that ordinarily, foreseeability is a question of fact for the jury – this argument,

alone, does not support denial of the motion. It is axiomatic that, when foreseeability must be

proven at trial, a plaintiff must make sufficient allegations to support an inference of foreseeability

to survive a motion to dismiss.” (Doc. 37 at 7). Notably, as explained in the memorandum opinion,

“for AMLA claims, such as this one, a plaintiff must plead “a detailed specification and factual

description of each act and omission alleged by plaintiff to render the healthcare provider liable to

the plaintiff and shall include when feasible and ascertainable the date, time, and place of the act

or acts.” ALA. CODE § 6-5-551 (1975). Furthermore, “[a]ny complaint which fails to include such

detailed specification and factual description of each act and omission shall be subject to dismissal

for failure to state a claim upon which relief may be granted.” (Id.). (Id. at 7-8). The undersigned

applied a similar foreseeability analysis to Hastings’ allegations of deliberate indifference (id. at

11-13).

          Considering the foregoing, the undersigned finds there is no just reason for delaying entry

of final judgment. Hastings wishes to immediately appeal the determination that her complaint



                                                   5
          Case 2:20-cv-00002-JHE Document 41 Filed 08/10/20 Page 6 of 7



contains insufficient allegations of foreseeability regarding the medical defendants. While doing

so could theoretically create somewhat of a piecemeal appeal, this appeal would be confined to

determining whether there were sufficient allegations of foreseeability in the complaint as to the

medical defendants. These are the only claims asserted against the medical defendants and are not

being considered with the remaining claims. Additionally, if the appellate court finds sufficient

allegations of foreseeability, an immediate appeal could help prevent inconsistent results. This

constitutes a pressing need for an early and separate judgment. Based on these considerations,

there is no just reason for delaying the entry of a final judgment.

   B. Reinstatement Pursuant to Rule 54(b)

       To the extent Hastings seeks to reinstate the dismissed defendants for purposes of

discovery, the motion is DENIED. Hastings fails to explain why this reinstatement is necessary

to conduct discovery as to the remaining claims. Discovery is readily available from non-parties

pursuant to Federal Rules of Civil Procedure 45 and 30.

       Under Federal Rule of Civil Procedure 54(b), district courts have the discretion to

reconsider interlocutory orders at any time before final judgment. See Watkins v. Capital City

Bank, No. CV 310-087, 2012 WL 4372289, at *4 (S.D. Ga. Sept. 24, 2012). Although the text of

Rule 54(b) does not specify a standard by which courts evaluate motions, courts in the Eleventh

Circuit “have taken the position that a motion for reconsideration should only be granted if there

is (1) an intervening change in controlling law; (2) newly discovered evidence; or (3) the need to

correct clear error or prevent manifest injustice.” Insured Deposits Conduit, LLC v. Index Powered

Fin. Servs., LLC, No. 07-22735-CIV, 2008 WL 5691349, at *2 (S.D. Fla. Mar. 14, 2008). Because

reconsideration “is an extraordinary remedy to be employed sparingly,” the movant “must set forth

facts or law of a strongly convincing nature to induce the Court to reverse its prior decision.”



                                                  6
         Case 2:20-cv-00002-JHE Document 41 Filed 08/10/20 Page 7 of 7



Burger King Corp v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1369, 1370 (S.D. Fla. 2002).

“A motion for consideration should not be used to present the Court with arguments already heard

and dismissed, or to offer new legal theories or evidence that could have been presented” before

the original decision. S.E.C. v. Mannion, No. 1:10-cv-3374-WSD, 2013 WL 5999657, at *2 (N.D.

Ga. Nov. 12, 2013).

       Hastings fails to point to any basis for reconsidering the order granting the motions to

dismiss. At most, Hastings offers speculation about what some future unnamed expert might

testify to concerning alleged breaches of the standard of care. (See doc. 38). This is not “newly

discovered evidence.” Likewise, Hastings has not argued that there is any intervening change in

controlling law or that the court’s order granting dismissal of the medical defendants was clear

error and that reconsideration is necessary to prevent manifest injustice. Hastings has failed to

meet the Rule 54(b) standard for reconsideration.       To the extent Hastings’ motion seeks

reconsideration, it is DENIED.

                                        III. Conclusion

       For the reasons stated above, Hastings’ motion for Entry of Final Judgment or

Reinstatement Pursuant to Federal Rule of Civil Procedure 54(b) (doc. 38) is GRANTED IN

PART AND DENIED IN PART. A separate order will be entered.

       DONE this 10th day of August, 2020.



                                            _______________________________
                                            JOHN H. ENGLAND, III
                                            UNITED STATES MAGISTRATE JUDGE




                                               7
